Citation Nr: 1449837	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to a rating in excess of 30 percent for total knee arthroplasty, fracture, right femur, supracondyle (patella), with residual scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1969 to March 1971, and in the U.S. Army from July 1979 to June 1989. 

This appeal to the  Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision decided by the RO in Huntington, West Virginia, and issued by the RO in San Diego, California, which denied service connection for a left knee disorder,  and continued a 30 percent rating for total knee arthroplasty, fracture, right femur, supracondyle (patella) with residual scar.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.  

In November 2012, the RO granted service connection for the left knee condition and assigned an initial rating of 10 percent.  This matter will be formally dismissed, below .

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition, the Veteran also has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals that, except for the hearing transcript and the Veteran's recent VA medical records, they are either duplicative of the evidence in the VBMS file or irrelevant to the issue on appeal.

The Board notes that, in conjunction with his November 2009 claim, the Veteran filed a VA Form 21-22, "Appointment Of Veterans Service Organization As Claimant's Representative," in favor of the Virginia Department of Veterans Services (VDVS), at which time he resided in Virginia.  When the Veteran filed his current appeal in February 2011, he was living in California, where he still resides.  Accordingly, because the Veteran no longer resides within the state of Virginia, the VA Form 21-22 in favor of VDVS is no longer valid,  As confirmed during the hearing he is not currently represented.  In addition, the Veteran indicated at the hearing that he did not have Veterans Service Organization representation and chose to proceed at the hearing unrepresented. 

The Board's disposition of the claim for service connection for the left knee condition is set forth below.  The increased rating claim for total knee arthroplasty, fracture, right femur, supracondyle (patella) with residual scar, is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the September 2014 hearing, the Veteran raised the matter of an increased rating for his service connected left knee, currently rated at 10 percent.  Although this matter has been raised by the record, it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over such claim, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

In a November 2012 rating decision, VA granted the Veteran's service connection claim for a left knee disorder.


CONCLUSION OF LAW

Because the November 2012 award of service connection for a left knee disorder represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over those issues affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the March 2010 denial of service connection for a left knee disorder, in a subsequent rating decision dated in November 2012, the service connection claim was granted. 

Under these circumstances, the Board finds that the service connection claim for a left knee condition, which was formerly in appellate status prior to November 2012, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to that matter.  The Veteran was notified of this fact in the November 2012 rating decision.

Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the service connection claim for a left knee disorder  must be dismissed.



ORDER

The appeal as to the claim for service connection for a left knee disorder is dismissed.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted. 

Regarding the Veteran's claim for a higher rating for total knee arthroplasty, fracture, right femur, supracondyle (patella) with residual scar (hereinafter "right knee disability"), the Board observes that the last VA examination to evaluate the severity of the disability was conducted in October 2012.  The Veteran testified at the September 2014 hearing that he is experiencing increased instability, as well as constant pain, in his right knee.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  

Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's right knee disability.

The Veteran is hereby notified that failure to report to the scheduled examination), without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination) sent to him by the pertinent VA medical facility. 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As  regards  VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Diego, California, dated through September 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, to ensure that all outstanding VA records are obtained, the AOJ should obtain from the San Diego VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since September 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Diego VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, to include any chiropractic treatment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, arrange for  the Veteran to undergo  VA orthopedic examination, by an appropriate medical professional, to determine the current level of severity of his service-connected right knee disability.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the schedular criteria of 38 C.F.R. 
§ 4.71a , Diagnostic Code 5055, the Board requests that the examination be completed in accordance with the Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).

All pertinent pathology associated with the Veteran's right knee should be annotated in the examination report.  The physician should elicit information as to the frequency, duration, and severity of associated symptomatology.  The physician should also discuss the extent of any loss of function in daily activities, including work and physical activity.  It should be specifically noted whether the Veteran experiences chronic residuals of the total arthroplasty consisting of severe painful motion or weakness.

The physician should conduct range of motion testing of the right knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

 Based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since November 2008 (one year prior to the filing of the November 2009 claim for increase), the Veteran's service-connected right knee disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims e remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


